Title: List of Newspapers, 1 January 1805
From: Jefferson, Thomas
To: 


                  
                     
                        
                        .1805.
                        
                        
                        
                     
                     
                        Boston. 
                        Chronicle
                        3.
                        
                        
                     
                     
                        
                        Democrat
                        4.
                        
                        
                     
                     
                        
                        Aegis
                        3 
                        
                        
                        
                     
                     
                        
                        Salem register
                        3 
                        
                        
                        
                     
                     
                        Hartford.
                        Babcock
                        2.
                        50
                        
                     
                     
                        N. York
                        Hudson bee
                        1.
                        
                        
                     
                     
                        
                        Alby. Register
                        3.
                        
                        
                     
                     
                        
                        Cheetham
                        19 
                        
                        + 25.80½
                        
                        }
                        remitted by mr B.
                     
                     
                        
                        Morng Chronicle
                        
                           8.
                        
                        
                     
                     
                        
                        
                        46.
                        50
                        
                     
                     
                        
                        
                        
                        
                        
                     
                     
                        Phile.
                        Poulson
                        8 
                        
                        
                        
                     
                     
                        
                        Mc.Korkle
                        
                        
                        
                     
                     
                        Balt.
                        Eveng. Post Cook.
                        
                        
                        
                     
                     
                        
                        American
                        
                        
                        
                     
                     
                        Alexa
                        Dinsmore
                        6 
                        
                        
                        
                     
                     
                        Fred. T.
                        Colvin
                        5.
                        
                        
                     
                  
               